Title: To James Madison from Harry Toulmin, 22 November 1810 (Abstract)
From: Toulmin, Harry
To: Madison, James


22 November 1810, Fort Stoddert. Writes again to inform JM of “the situation of this country in the present critical state of affairs” as he fears that certain American citizens will do “some rash act … highly injurious to the cause of peace and good order.” The population of the district is divided into three settlements. In the settlement near and above St. Stephens there is “little or no stir,” but in the settlement at the forks of the Tombigbee and Alabama Rivers, “which is composed entirely or very generally of emigrants from Georgia, it is said that there is a strong disposition to join in the newly projected attack on Mobile.” Settlers are invited by “men in public office either openly or secretly” to go “below the line” where it is argued “they are out of the reach of American laws.” The idea is circulated that “they will become entitled to the plunder they may seize & to a permanent donation of 640 acres of land.”
“As to the Tensaw settlement,” on the east side of the Alabama River, “it was expected that they would be nearly unanimous. I went through it last week. The Captain of the Militia there told me that he had assembled the people … [and] caused to be read to them a letter which I addressed to him inclosing a copy of one from the President: but that a stranger who calls himself Dr M’Carty and Major Bufford, (formerly of S. Carolina) a justice of the orphans court, had warmly recommended the expedition.… Major Buford, afterwards saw me, expressed his doubts & promised to pursue a contrary course,” but “the policy, sometimes practiced here” is to prepare “for all events, by taking both sides of a disputed question.” Relays reports that some of the local militia officers have resigned and “have been indemnified by new commissions under the Commonwealth of Florida filled up in this district: though if this be a fact I feel confident that their agent in this country has exceeded his powers.” Remains concerned about this man, who considers himself injured by Toulmin’s actions and has threatened that “he would have satisfaction.” Regards this declaration as important only “inasmuch as it indicates his sanguine expectations of success.” Has doubts, however, “whether they will be able to raise more than barely enough to begin the work of mischief.… One single hundred, I suspect will be the utmost that they will be able to induce to go below the line. They cannot take the fort [at Mobile], but they may occasion the destruction of the town and a considerable loss of property to the inhabitants. Mobile is entirely exposed to the guns of the fort, & must become a heap of ruins, should the assailants seek shelter among the houses.”
Was informed on 21 Nov. by Kennedy that a party of sixty or seventy was then proceeding to attack a temporary fort at the mouth of the Pascagoula. Was not aware that the settlement below the line contained so many men and does not know where they have come from.
“It has been gathered … that the partizans in this quarter have already made provision for supplies of food and ammunition, and it is publicly said, that those who mean to join in the expedition are to assemble on Sunday next at a bluff below the line on the eastern bank of the east channel of the Mobile.” Will thereafter be able to form a more accurate estimate of “the real strength of the combination.” Doubts whether he will have grounds for “judicial interference,” but if there should be sufficient evidence for a prosecution, he will “comply with the obligations of the law, without waiting to calculate the probable result.”
Was at Mobile a few days ago and found the people “alarmed and cautious.” Those who dared speak said that American possession of the country would be “universally acceptable.” The commandant treated him with kindness but “entered into no political discussion,” as he is too completely subordinate to the governor-general to have an opinion of his own.
Expressed to Innerarity his belief that the best way to avert “the impending storm” would be to ask the U.S. government to take possession of the country, as this would be sufficient reason for the convention at Baton Rouge to suspend “hostile approaches” and would “paralize any intrigues which might be going on with any European power.” Innerarity responded that “to hint such a thing at Mobile would be construed into treason in Mobile: but if Govr. Folch was there, he was a man of sense, and would calmly weigh a suggestion without criminating the author.” Hopes his expressing this unauthorized idea was not improper.
Encloses a copy of a letter from Pensacola to Colonel Sparks; believes that a copy was also sent to Governor Holmes, but it will take at least a month for an answer to arrive. Sparks’s response was that he would take all legitimate steps to preserve good relations between the U.S. and Spain, and he has indeed done all he could to prevent arms and ammunition from falling into the hands of the conspirators. Also encloses a letter describing “the state of parties” at Baton Rouge. The writer was a colonel in the Kentucky militia. “I have in reply expressed strongly to him my impressions as to the dangerous consequences of the measures now pursuing in this district.”
